Reason for Allowance
Claims 2, 11, 14-17, 19-21 and 23 are allowed for the following reasons:
The instant application is deemed to be directed to a nonobvious improvement over the invention patented in Pat. No. Yano (US 20100289020 A1; WO 2009/075281) and Akimoto (U.S. Pat. No. 7,932,521) 
Claim 2 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the first heat treatment dehydrates or dehydrogenates the oxide semiconductor layer, and wherein the second heat treatment reduces impurities in the oxide semiconductor layer in combination with the rest of the limitations of the base claim.  
Claim 14 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious performing a second heat treatment at a temperature of greater than or equal to 200 0C and lower than or equal to 400 0C after the formation of the first insulating film, and forming a second insulating film over the first insulating film after the second heat treatment, and forming a pixel electrode electrically connected to the second oxide semiconductor layer over the second insulating film, wherein the first insulating film comprises any one of silicon oxide, silicon oxynitride, aluminum oxide, and aluminum oxynitride, and wherein the second insulating film comprises any one of silicon nitride, aluminum nitride, silicon nitride oxide, and aluminum nitride oxide. in combination with the rest of the limitations of the base claim.  Claims 11, 15-17, 19-21 and 23 are allowed by virtue of dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.